Title: To John Adams from William Cranch, 8 March 1812
From: Cranch, William
To: Adams, John



Dear Sir,
Washington March 8th. 1812.

Mr Norton paid me five dollars for your subscription to the National Intelligencer.
As I am entirely out of the secrets of all departments of the Government, and of every political party, I can give you no political news. For myself, I think the nation would disgrace itself if it did not  now provide the means for carrying into effect the system it has adopted.
I am therefore not sorry to find they are likely to adopt the new system of taxes—and I rejoice, not as some do, because it will overturn the present ruling party, but because I think this nation ought to have a revenue, in some degree independent of commerce. It can never be a completely independent nation  untill it has an independent revenue—a revenue which it can protect and maintain by it’s own Strength. If our members of congress are to be continually called upon to balance between resisting infractions of our national rights abroad, and securing their own individual popularity at home, we shall never pursue an energetic and consistent national policy. And if we are obliged to raise new taxes every time we are called upon to assert our national rights, I am afraid Our national character will often meet with a stain and finally become debased.
They are called War-taxes, but some of them at least ought to be Peace taxes. Our Surplus revenues will never be a burden to us— If they are not wanted to maintain our rights abroad, they can be employed in improvements at home.
The Supreme Court is still in session and but will not be able to decide one half the cases upon the docket for want of Time.
We are all in tolerable health, and beg you to be assured of our grateful & most affectionate regards, towards yourself, my Aunt, and the residue of your family—
I am, most sincerely, your obliged, respectful / & affectionate
W. Cranch.